Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT

AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT (this “Second Amendment”) is made effective as of the 17th day of
June, 2014, by and among WALKER & DUNLOP, LLC, a Delaware limited liability
company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation (“Parent”),
the lenders party to the Credit Facility Agreement defined below (the “Lenders”)
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for
the Lenders under the Credit Facility Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”).

R E C I T A L S

WHEREAS, the Lenders and Borrower are parties to that certain Amended and
Restated Warehousing Credit and Security Agreement, dated as of June 25, 2013,
by and among Borrower, Parent, the Lenders and the Administrative Agent (the
“Original Credit Facility Agreement”), as amended by that certain First
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
dated as of December 20, 2013 (the “First Amendment”, and the Original Credit
Facility Agreement, as amended by the First Amendment, is herein the “Credit
Facility Agreement”), whereby upon the satisfaction of certain terms and
conditions set forth therein, the Lenders agreed to make Warehousing Advances
from time to time, up to the Warehousing Credit Limit (each such term as defined
in the Credit Facility Agreement).

WHEREAS, Borrower has requested, and the Administrative Agent and the Lenders
have agreed, pursuant to the terms hereof, to modify certain terms of the Credit
Facility Agreement as set forth in this Second Amendment.

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Second Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

Section 1.    Recitals. The Recitals are hereby incorporated into this Second
Amendment as a substantive part hereof.

Section 2.    Definitions. Terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Facility Agreement.

Section 3.    Amendments to Credit Facility Agreement. The Credit Facility
Agreement is hereby amended as follows:

(a) Section 1.2 of the Credit Facility Agreement is hereby deleted and replaced
with the following:

“The Warehousing Commitment expires on the earlier of (“Warehousing Maturity
Date”): (a) June 23, 2015 (the “Stated Maturity Date”), on which date the



--------------------------------------------------------------------------------

Warehousing Commitment will expire of its own term and the Warehousing Advances
together with all accrued and unpaid interest and costs and expenses will become
due and payable without the necessity of Notice or action by Lenders; and
(b) the date the Warehousing Commitment is terminated and the Warehousing
Advances become due and payable under Section 10.2(a) or 10.2(b).”

(b) Section 9.1(x) of the Credit Facility Agreement is hereby modified as
follows:

“Neither Borrower nor any of Borrower’s Affiliates has any ownership interest,
right to acquire any ownership interest or equivalent economic interest in any
property securing a Pledged Loan or the mortgagor under the Pledged Loan or any
other obligor on the Mortgage Note for such Pledged Loan, except as and to the
extent permitted by the applicable Federal Agency issuing a Purchase Commitment
with respect to such Pledged Loan.”

Section 4.    Ratification, No Novation, Effect of Modifications. Except as may
be amended or modified hereby, the terms of the Credit Facility Agreement are
hereby ratified, affirmed and confirmed and shall otherwise remain in full force
and effect. Nothing in this Second Amendment shall be construed to extinguish,
release, or discharge or constitute, create or effect a novation of, or an
agreement to extinguish, release or discharge, any of the obligations,
indebtedness and liabilities of Borrower or any other party under the provisions
of the Credit Facility Agreement or any of the other Loan Documents, unless
specifically herein provided.

Section 5.    Amendments. This Second Amendment may be amended or supplemented
by and only by an instrument executed and delivered by each party hereto.

Section 6.    Waiver. The Lenders shall not be deemed to have waived the
exercise of any right which they hold under the Credit Facility Agreement unless
such waiver is made expressly and in writing (and no delay or omission by any
Lender in exercising any such right shall be deemed a waiver of its future
exercise). No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right. Without limiting the operation and effect of the foregoing
provisions hereof, no act done or omitted by any Lender pursuant to the powers
and rights granted to it hereunder shall be deemed a waiver by any Lender of any
of its rights and remedies under any of the provisions of the Credit Facility
Agreement, and this Second Amendment is made and accepted without prejudice to
any of such rights and remedies.

Section 7.    Governing Law. This Second Amendment shall be given effect and
construed by application of the law of the Commonwealth of Pennsylvania.

Section 8.    Headings. The headings of the sections, subsections, paragraphs
and subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.

Section 9.    Severability. No determination by any court, governmental body or
otherwise that any provision of this Second Amendment or any amendment hereof is
invalid

 

2



--------------------------------------------------------------------------------

or unenforceable in any instance shall affect the validity or enforceability of
(i) any other such provision or (ii) such provision in any circumstance not
controlled by such determination. Each such provision shall be valid and
enforceable to the fullest extent allowed by, and shall be construed wherever
possible as being consistent with, applicable law.

Section 10.    Binding Effect. This Second Amendment shall be binding upon and
inure to the benefit of the Administrative Agent, the Borrower, the Lenders, and
their respective permitted successors and assigns.

Section 11.    Counterparts. This Second Amendment may be executed in any number
of counterparts, each of which shall be deemed to be an original and all of
which shall constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Second Amendment under their respective seals as of the day and year first
written above.

 

WALKER & DUNLOP, LLC, as Borrower By:   /s/ Stephen P. Theobald Name:   Stephen
P. Theobald Title:   Executive Vice President, Chief Financial Officer &
Treasurer

 

WALKER & DUNLOP, INC., as Parent By:   /s/ Stephen P. Theobald Name:   Stephen
P. Theobald Title:   Executive Vice President, Chief Financial Officer &
Treasurer

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Lender

By:   /s/ Donald Thomas Name:   Donald Thomas Title:   Officer

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Lender

By:   /s/ John Nelson Name:   John Nelson Title:   Managing Director

 

Signature Page to Second Amendment